Citation Nr: 1616221	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected history of urethral stricture and hypertension. 



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 









INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979 and from November 1979 to September 1993.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2014, the Board remanded the case to afford the Veteran a hearing.  Pursuant to the remand directives, the RO scheduled the Veteran for a videoconference hearing in March 2016.  The Veteran was notified of the date, time, and location of the hearing by a January 2016 letter; however, he failed to report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, or presented good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2015).  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains relevant VA medical records dated from August 2013 to April 2015 that have not been considered by the RO.  The remaining records are either duplicative of the documents in the VBMS file or not relevant to the issue on appeal.  The VBMS file contains private medical records dated in January 2014 and service personnel records.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded a VA diabetes mellitus examination in May 2010 and a VA medical opinion was obtained in February 2013.  Additionally, the Veteran submitted a December 2012 private medical opinion from D.D. (initials used to protect privacy), a registered nurse with a Masters of Science in Nursing.  However, the Board finds that remand is necessary to obtain a fully adequate medical opinion.  

The May 2010 VA examiner indicated that the Veteran was first diagnosed with diabetes mellitus in January 2007 based on the Veteran's reported history.  However, the examiner did not address the relevance of the medical evidence of record showing elevated glucose laboratory findings prior to January 2007.  Moreover, the February 2013 VA examiner opined that a diagnosis of diabetes mellitus, type II could be made as early as September 16, 2004.  Finally, the Board finds that the May 2010 examiner's opinion was speculative in nature and his supporting rationale did not address the aggravation prong of secondary service connection.   

As to the the February 2013 VA opinion, the Board notes that the examiner's inquiry was limited only to the issue of whether medication prescribed for the Veteran's service-connected hypertension caused his diabetes mellitus.  Additionally, that opinion was limted only to causation and did not address the aggravation prong of secondary service connection.    

The Board acknowledges that the Veteran submitted a December 2012 private medical opinion from D.D.  D.D. opined that there was a significant probability that the Veteran's development of diabetes was related to his hypertensive treatment.  He based this opinion, in part, on the documented link between use of beta-blockers and diuretics and the development of diabetes.  Although D.D. reported that the Veteran has been receiving pharmacological treatment for his hypertension since 1970, he did not indicate when treatment specifically with beta-blockers and diuretics began.

The Board also notes that the medical opinions of record do not address whether the Veteran's diabetes mellitus is directly related to his military service.  In light of the foregoing, the Board finds that an additional medical opinion is necessary to determine the nature and etiology of any current diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007);  See also, El-Amin v. Shinseki, 26 Vet App. 136, 140-41 (2013).  

In addition, remand is required to obtain outstanding VA medical records.  In a July 2012 statement of the case, the AOJ noted that the evidence of record included VA treatment reports from the Poplar Bluff VA Medical Center (VAMC) dated from April 1998 to March 2010.  Although VA treatment records from the Poplar Bluff VAMC are associated with the claims file, the records prior to January 2009 appear incomplete.  Additionally, the records from September 2010 to August 2013 are very limited.  Therefore, the AOJ should obtain any outstanding VA medical records.   

Moreover, the private opinion provided from D.D. indicates a history of treatment for diabetes mellitus, type II and hypertension.  However, no supporting treatment records were provided.  Since VA has notice of outstanding private medical records that are potentially relevant to the claim on appeal, there is a duty to attempt to obtain these records.  Therefore, on remand the AOJ should obtain any outstanding private medical records

Finally, the Veteran appears to contend that his diabetes is related to in-service exposure to Agent Orange, hazardous materials, and Creutzfeldt-Jakob disease ("Mad Cow Disease").  See May 2010 correspondence.  Specifically, the Veteran reported that he may have been exposed to Agent Orange and hazardous substances through contact with contaminated aircraft and bunkers during training at the Little Rock Air Force Base (AFB), Arkansas.  The Veteran also reported that he was stationed in the United Kingdom during an outbreak of "Mad Cow Disease."  

The Board notes that the Veteran's military personnel records indicate that he was stationed at the Little Rock AFB in May 1975 and in the United Kingdom in October 1988.  However, the record does not reflect that all proper development has been conducted regarding the Veteran's claimed exposures.  In particular, it is unclear if the AOJ undertook all of the development specified in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in locations other than in Vietnam or the Korean demilitarized zone.  See M21-1.IV.ii.2.C.  Therefore, on remand the AOJ should make reasonable efforts to verify the Veteran's potential exposure to Agent Orange and other hazardous substances.  Additionally, the AOJ should provide the Veteran proper notice of the requirements for establishing service connection based on in-service exposure to herbicides and hazardous materials.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus, to specifically include D.D. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include records from the Poplar Bluff VAMC dated from April 1999 to January 2009; from September 2010 to August 2013.   

2.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for diabetes mellitus, type II.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 
Additionally, the letter should notify the Veteran of the evidence necessary to substantiate a claim based on exposure to herbicides and/or hazardous materials.  

3.  The AOJ should undertake all necessary development based upon the Veteran's May 2010 correspondence regarding in-service exposure to hazardous materials and Agent Orange during his active duty at Little Rock Air Force Base, Arkansas, and while he was stationed in the United Kingdom.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has diabetes mellitus that is causally or etiologically related to his military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus was caused by or permanently aggravated by his service-connected history of  urethral stricture and/or hypertension.  In addition, the examiner should address D.D.'s opinion that the Veteran's development of diabetes mellitus, type II is related to the hypertensive treatment that he has received.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the entire claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

6.  The case should then be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the August 2013 supplemental statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




